           Case 3:19-mj-02487-AGS Document 1 Filed 06/17/19 PageID.1 Page 1 of 19
AO I 06 (Rev. 04/10) Application for a Search Warrant



                                       UNITED STATES DISTRICT COUR                                                       FILED
                                                                        for the
                                                       Southern District of Californja                                       JUN I 7 2019

              In the Matter of the Search of                                                                       CLERK US Dl~TRIGT COURT
                                                                           )                                 ~ you1-r-1~RN 01~tr,11e-r- Cn, CAI,,! OANIA
         (Briefly describe the property to be searched                     )                                 µ                                DEPUTY
          or identify the person by name and address)                                 Case No.
                                                                           )
   T-Mobile Regarding Wireless Telephone Numbers                           )
           619-335-7971 and 619-530-1391                                   )
                                                                           )
                                                                                                        19MJ2487
                                              APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
prwert){.A(Q be, searched and ~ive its locqtion): .
  ::;ee ttacnment A, mcorporatea nere1n.


located in the                                    District of _ _ _ _N
                                                                     _e_w
                                                                        _ J_e_rs_e~y_ _ _ _ , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment B, incorporated herein.


          The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
                 rf evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 ~ property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
           Code Section                                                              Offense Description
       18USC1591                                      Sex Trafficking of a Minor
       18 USC 2421                                    Transportation of Individuals to Engage in Prostitution
       18 USC 2422                                    Enticement/Coercion
         The application is based on these facts:
        See Attached Affidavit of FBI Special Agent Jessica Schick


           ~ Continued on the attached sheet.
           0 Delayed notice of       days (give exact ending date if more than 30 days: - -- - - ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.




                                                                                              Jessica Schick, Special Agent
                                                                                                    Printed name and title

Sworn to before me and signed in my presence.


Date     :fv"pt J4-( /JO J,
City and state: San Diego, CA                                                     --1 101 :. lsirda I o~o., United States Magistrate Judge
                                                                                                    Printed name and title
                                                                                                ANDREW G. SCHOPLER
                                                                                                U.S. MAGISTRATE JUDGE
  Case 3:19-mj-02487-AGS Document 1 Filed 06/17/19 PageID.2 Page 2 of 19




                              ATTACHMENT A
                      PROPERTY TO BE SEARCHED
      This warrant applies to records and information associated with the cellular
telephone assigned call numbers 619-335-7971 (Target Phone 1) and 619-530-1391
(Target Phone 2), which are stored at premises controlled by T-Mobile (the
"Provider"), headquartered at 4 Sylvan Way, Parsippany, New Jersey 07504.
  Case 3:19-mj-02487-AGS Document 1 Filed 06/17/19 PageID.3 Page 3 of 19




                                  ATTACHMENT B
                                ITEMS TO BE SEIZED
   I.      Information to be Disclosed by the Provider
        To the extent that the records and information in Attachment A are within the
possession, custody, or control of T-Mobile (the "Provider"), including any
information that has been deleted but is still available to the Provider or that has been
preserved pursuant to a request made under 18 U.S.C. § 2703(±), the Provider is
required to disclose to the government the information identified below pertaining
to the Account listed in Attachment A for the time period of June 1, 2018 up to and
including August 31, 2018:
           a. The following information about the customers or subscribers of the
              accounts:
                 1. Names (including subscriber names, user names, and screen
                    names);
                 11. Addresses (including mailing addresses, residential addresses,
                    business addresses, and e-mail addresses);
                111. Local and long distance telephone connection records;
                1v. Records of session times and durations, and the temporarily
                    assigned network addresses ( such as Internet Protocol ("IP")
                    addresses) associated with those sessions;
                 v. Length of service (including start date) and types of service
                    utilized;
                v1. Telephone or instrument numbers (including MAC addresses,
                    Electronic Serial Numbers ("ESN"), Mobile Electronic Identity
                    Numbers ("MEIN"), Mobile Equipment Identifier ("MEID");
                    Mobile Identification Number ("MIN"), Subscriber Identity
  Case 3:19-mj-02487-AGS Document 1 Filed 06/17/19 PageID.4 Page 4 of 19




                        Modules ("SIM"), Mobile Subscriber Integrated Services Digital
                        Network Number ("MSISDN"); International Mobile Subscriber
                        Identity Identifiers ("IMSI"), or International Mobile Equipment
                        Identities ("IMEI");
                v11. Other subscriber numbers or identities (including the registration
                        Internet Protocol ("IP") address); and
               v111. Means and source of payment for such service (including any
                        credit card or bank account number) and billing records.
            b. Provide Call Detail Records (CDRs)/Mediation Reports for 619-335-
               7971 and 619-530-1391, to include:
                   1. Cell site locations and sectors for all outgoing and incoming
                        voice, SMS, MMS, and Data transactions.
                  11. All available Timing Advance Reports, currently known as True
                        Call, to include cell site, sector, and distance from tower, IP
                        session and Data.
                 111.   All available Mobile Data Session and IPv6 reports.
                 1v. All available voicemails
   II.      Information to be Seized by the Government
         All information described above in Section I that constitutes evidence or
instrumentalities of violations of 18 U.S.C. §§ 1591, 2421 and 2422, during the
period of June 1, 2018 up to and including August 31, 2018.
   Case 3:19-mj-02487-AGS Document 1 Filed 06/17/19 PageID.5 Page 5 of 19




                 CERTIFICATE OF AUTHENTICITY OF DOMESTIC
             RECORDS PURSUANT TO FEDERAL RULES OF EVIDENCE
                            902{11) AND 902(13)


        I, _ _ __ _ _ __ _ _ __ _ _ _ , attest, under penalties of perjury by the laws

of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained in

this certification is true and correct.        I am employed by T-Mobile, and my title is

_ _ _ _ _ __ _ __ _ __ .                  I am qualified to authenticate the records attached hereto

because I am familiar with how the records were created, managed, stored, and retrieved. I state

that the records attached hereto are true duplicates of the original records in the custody of T-

Mobile.      The attached records consist of - - - - -- -              [GENERALLY DESCRIBE

RECORDS (pages/CDs/megabytes)] . I further state that:

        a.      all records attached to this certificate were made at or near the time of the
occurrence of the matter set forth by, or from information transmitted by, a person with knowledge
of those matters, they were kept in the ordinary course of the regularly conducted business activity
ofT-Mobile, and they were made by T-Mobile as a regular practice; and
        b.      such records were generated by T-Mobile's electronic process or system that
produces an accurate result, to wit:
                1.     the records were copied from electronic device(s), storage medium(s), or
file(s) in the custody ofT-Mobile in a manner to ensure that they are true duplicates of the original
records; and
                2.     the process or system is regularly verified by T-Mobile, and at all times
pertinent to the records certified here the process and system functioned properly and normally.
        I further state that this certification is intended to satisfy Rules 902(11) and 902(13 ) of the

Federal Rules of Evidence.




 Date                                  Signature
     Case 3:19-mj-02487-AGS Document 1 Filed 06/17/19 PageID.6 Page 6 of 19




 1      AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANT
 2         I, Jessica R. Schick, a Special Agent with the Federal Bureau of Investigation .
 3 ("FBI"), being duly sworn, hereby declare as follows:
 4                                     INTRODUCTION
 5         1.    I submit this affidavit in support of an application for a warrant for
 6 information associated with T-Mobile telephone numbers 619-335-7971 (Target Phone
 7 1) and 619-530-1391 (Target Phone 2, and collectively, the "Target Data"), including
 8 subscriber information, telephone toll data, and cell-site geo-location information, for the
 9 period of June 1, 2018 up to and including August 31, 2018. Based on facts set forth in this
10 affidavit, there is probable cause to believe that violations of 18 U.S.C §§1591, 2421 and
11 2422 have been committed, are being committed, and will be committed by Tyrae
12 CARTER ("CARTER"). The Target Data is currently stored at premises controlled by T-
13 Mobile, a wireless telephone service provider headquartered at 4 Sylvan Way, Parsippany,
14 New Jersey 07504. This affidavit is made in support of an application for a warrant under
15   18 U.S.C. § 2703(c)(l)(A) to require T-Mobile to disclose to the government copies of the
16 information described in Section I of Attachment B. Upon receipt of the information
17 described in Section I of Attachment B, government-authorized persons will review the
18 information to locate the items described in Section II of Attachment B.
19                      AGENT EXPERIENCE AND BACKGROUND
20         2.    I am a Special Agent for the Federal Bureau of Investigation (FBI) and have .
21   been so employed since January 201 7. I am currently assigned to the Child Exploitation
22 Task Force of the San Diego Field Office, where I assist in the investigation of crimes
23 concerning child exploitation and human trafficking. I have been employed by the FBI
24 since January 2009 and have served in several different support roles. Prior to working for
25 the FBI, I worked for the National Center for Missing and Exploited Children.
26         3.    My experience as an FBI Special Agent has included the investigation of cases
27 involving the use of computers and the Internet to commit crimes. I have received training
28 and gained experience in interviewing and interrogation techniques, arrest procedures,
     Case 3:19-mj-02487-AGS Document 1 Filed 06/17/19 PageID.7 Page 7 of 19




 1 search warrant applications, the execution of searches and seizures, computer evidence
 2 seizure and processing, and various other criminal laws and procedures. I have personally
 3 participated in the execution of search warrants involving the search and seizure of cellular
 4 telephones, social media accounts, email accounts, and other electronic devices.
 5         4.    My experience as a Special Agent and FBI employee, my participation in a
 6 multitude of investigations, and my interactions with other agents, as other state and local
 7 law enforcement officers familiar with violent crimes, as well as my training form the basis
 8 of the opinions and conclusions set forth below, which I have drawn from the facts set forth
 9 herein. The facts are set forth in substance not verbatim, unless otherwise noted. Since this
1O affidavit is being submitted for the limited purpose of securing a search warrant, I have not

ll   included each and every fact known concerning this investigation but have set forth only
12 the facts that I believe are necessary to establish probable cause.
13
                          FACTS SUPPORTING PROBABLE CAUSE
14
          5.     According to a report by San Diego Police Department ("SDPD") Detective
15
   E. McCoole, on August 22, 2018, at approximately 11 :00 p.m., SDPD detectives with the
16
   VICE unit were conducting an undercover operation targeting prostitution in the 5000
17
   block area of El Cajon Boulevard, in the City and County of San Diego, California. This
18
   area is known by law enforcement to be a location where prostitutes walk the streets
19
   looking for clients, or "Johns."
20
          6.     Detective McCoole's report explained that as part of the undercover
21
   operation, he was working in an undercover capacity, wearing casual attire and driving an
22
   unmarked vehicle. Detective McCoole was approached while in his vehicle by a female
23
   subject, later identified as a sixteen-year-old juvenile (hereinafter referred to as "MF-I").
24
   MF-1 solicited a "date" 1 with Detective McCoole, agreeing to have sex with Detective
25
   McCoole for $80. The VICE Detectives detained MF-1 for violations of 58.0102(a)
26
27 1 Based on my training and experience, I know that the term "date" in this context refers to
28 a paid-for sexual encounter between a prostitute and a client.
                                                 2
     Case 3:19-mj-02487-AGS Document 1 Filed 06/17/19 PageID.8 Page 8 of 19




 1 SCMC- Curfew Violation, 11357(a)(l) H&S-Minor in Possession of Cannabis and
 2 64 7(b )( 1)PC-Solicit Prostitution. At the time she was taken into custody, MF-1 had a black
 3 cellular telephone in her left front jacket pocket, Target Phone 2. The VICE Detectives
 4 contacted the San Diego Human Trafficking Task Force ("SD-HTTF") once they
 5 determined that MF-1 was only sixteen-years-old. Task Force Officer ("TFO") Wells,
 6 together with TFO Sewell and TFO Fisher, all of the SD-HTTF, responded to the call and
 7 took MF -1 into custody.
 8         7.    TFO Wells and TFO Fisher interviewed MF-1 at the San Diego Police
 9 Department Headquarters. According to the report of TFO Fisher, MF-1 stated that she
1O had one "car date" on the evening of August 22, 2018, prior to being detained by the
11 undercover detective. In my training and experience, I know that a "car date" refers to a
12 paid-for sexual encounter in a John's car.
13
          8.     TFO Fisher's report notes that MF-1 told the TFOs that she got into
14
   prostitution because "there's money to be made" and that insisted she got into "the life" on
15
   her own and is "renegade2 ." MF-1 further stated that she had traveled to Los Angeles to
16
   "work". She said she had tried to use "City Guide" and "Euros" while in Los Angeles.
17
   Based on my training and experience I know that "City Guide" and "Euros" are websites
18
   used as platforms for advertising prostitution. In addition, MF-1 said she used the "Text
19
   Now" smartphone application to contact and communicate with "dates."
20
          9.     TFO Fisher's report further notes that MF-1 told the TFOs that she had been
21
   more involved in "the life" when she was "younger" and said that her tattoo of a bag of
22
   money, which is located on the right side of her neck, was an indicator of a pimp she used
23
   to work with. MF-1 said she was in "the life" because she wanted to afford jewelry, tattoos,
24
   clothes, a cell phone, and to go out to eat.
25
26
27
   2
     Based on my training and experience, I know that the term "renegade" in this context
28 refers to a person involved in prostitution without a pimp.
                                                 3
     Case 3:19-mj-02487-AGS Document 1 Filed 06/17/19 PageID.9 Page 9 of 19




 1         10.   According to TFO Fisher's report, although MF-1 insisted she chose to
 2 engage in prostitution on her own, she ultimately said, "I break somebody off. I'm not
 3 fixing to lie. I break him off a piece." MF-1 claimed that this was solely for protection;
 4 she explained, "I wanted to fuck with him. A street nigga knows what I'm doing with my
 5 occupation, they're not just gonna let me fuck with him without breaking him off a piece."
 6 In light of my training and experience, I understand that in these comments, MF-1 was
 7 acknowledging that she provides a portion of the money she earns from prostitution to a
 8 man from whom she seeks protection during the course of her work. I am also aware that
 9 this is consistent with the relationship that a prostitute has with a pimp.
10         11.   During the course of the interview, and per TFO Fisher's report, MF-1 asked
11 the Detectives for a single phone number from the "Contacts" information on Target
12 Phone 2. Detective Morgan (SDPD VICE) allowed MF-1 to access Target Phone 2 in his
13 presence and took note of the phon~ number that MF-1 requested, Target Phone 1.
14         12.   Detective McCoole searched for Target Phone 1 in law-enforcement
15 databases in an attempt to identify the user. From those searches, the Detective McCoole
16 identified Target Phone 1 as a number potentially used by CARTER.
17         13.   According to his report, during this interview, TFO Fisher observed that MF-
18   1 had the phrase "TC3" painted on the nail of her left ring finger, which he believed, in
19 light of his training and experience, signified a pimp-and-prostitute relationship (as
2 0 wedding rings are worn on this finger). From my training and experience, I agree with this
21 assessment. TFO Fisher conducted a search of Target Phone 1 and the moniker "TC3" in
22 law enforcement databases and identified both as documented as being associated with
23 CARTER. Detective Fisher was also able to obtain photographs of CARTER through these
24 searches. TFO Fisher then searched for CARTER on various social media platforms,
25 including Facebook, Instagram and Snapchat and found the following accounts:
26
27
28
                                                  4
     Case 3:19-mj-02487-AGS Document 1 Filed 06/17/19 PageID.10 Page 10 of 19




 1                a. Facebook: "Rae Rae Carter"
 2               b. Instagram: Skanlessasstc3
 3
                 c. Snapchat: dukbbzthree
 4
           The postings on these platforms contained pictures of CARTER and/or text
 5
     indicating that he is the user of those accounts. These accounts indicated that he uses the
 6
     moniker "TC3 ". Several "TC3" music videos were also found on Y ouTube.
 7
 8         14.    On August 24, 2018, TFO Fisher obtained a state search warrant, issued by
 9 the Honorable Esteban Hernandez, for Target Phone 2.

10         15.   According to a report by TFO Fisher, he searched Target Phone 2 pursuant
11   to that warrant on or about September 4, 2018. During the search of the phone, TFO Fisher     1




12 found text-message communications which, in his training and experience, suggested that
13 CARTER (via Target Phone 1) was directing MF-1 's (via Target Phone 2) handling of a
14 possible "John." Specifically, the conversations identified were as follows:
15
                Target Phone 2: "This nigga playin"
16
                Target Phone 1: "What happened"
17
18                Target Phone 2: "Nothing when I called he kept blowing in the phone tryna
19                act like he was driving"
20                Target Phone 1: "Call one more time"
21
                  Target Phone 2: "U see a car?"
22
                  Target Phone 1: "Nah"
23
24                Target Phone 1: "Don't give no room number"
25                Target Phone 1: "Yet"
26
                  Target Phone 2: "I know"
27
                  Target Phone 1: "Did you call"
28
                                                  5
     Case 3:19-mj-02487-AGS Document 1 Filed 06/17/19 PageID.11 Page 11 of 19




 1                Target Phone 1: [Blank text]
 2                Target Phone 1: [Blank text]
 3
                  Target Phone 1: "Tf'
 4
                  Target Phone 1: "Fucc Cuhz"
 5
 6                Target Phone 2: "He ain't answer"
 7                Target Phone 1: "We gon wait 5 mo minutes"
 8
                  Target Phone 1: "I'm coming"
 9
           16.     From my training and experience, I know that prostitutes will often rent
10
     rooms at inexpensive hotels or motels to conduct commercial sex work with Johns, and
11
     that the prostitutes' pimps will often direct this activity. Here, in my training and
12
     experience I believe that MF-I was at a motel waiting on a John, who had not yet arrived.
13
     MF-I appeared to be explaining that she did not believe the John was actually driving to
14
     the room for the date. Carter responded by telling MF- I to call him again, and when MF- I
15
     reported that she did not see a "car" (i.e., a car parking near the room), Carter told MF-I to
16
     withhold the specific room number. In general, I believe this conversation shows that the
17
     Carter was directing MF- I to conduct a date but then decided to hold off when the potential
18
     John's behavior raised suspicion.
19
20         17.    According to his report, TFO Fisher also identified a text message
21   conversation between MF- I and Carter which had been ongoing since June 1, 2018. TFO
22 Fisher identified additional messages in their conversation that in his training and
23 experience indicated that MF-1 was working for CARTER as a prostitute. For example,
24
25
26
27
28
                                                   6
     Case 3:19-mj-02487-AGS Document 1 Filed 06/17/19 PageID.12 Page 12 of 19




 1 on one occasion, MF-I texted that she made "6& Some change," to which CARTER
 2 replied, "You gon give me 4 and some change."
 3
 4
        *B         •·6 ~       , 619)336-7971




        *I:.
 5
 6
               ~ •ffl
 7          Seim    . iflhon&'vad~<i> .
                                                  l


 8
 9
         *B         +161i3367'971 6    336-7971



10
11
         *B         . 161~      , 61   m.m,                                      7)




12
13
14
15                 Loi ex.Kt

16
17       *
18
19
         *B         •l61"3:367WI 6° 336-7971

                   You             ~   4 .>nd ~mo c.h   •


20
21

22         In my training and experience, I understand these messages to mean that MF- I
23 would perform commercial sex acts and pay Carter a portion of the proceeds.
24
25
26
27
28
                                                            7
     Case 3:19-mj-02487-AGS Document 1 Filed 06/17/19 PageID.13 Page 13 of 19




 1            18.           Per TFO Fisher's report, in these conversations, Carter told MF-1 about how
 2 he conducted his pimping. Carter also told MF-1 that she would have to pay a portion of
 3 the proceeds earned from sex acts she performed. In addition Carter told MF-1 she would
 4 need to travel to places such as Las Vegas for prostitution, and it appeared he wanted her
 5 to travel there between the approximate dates of August 11 and 15, 2018.
 6   ,* B
     I
                   +16193357971 +(619) 335-7971                                                                                         8/1°"2018 7:54:07 PM(UTC-7)


 7                Source file: iPhoneJvar/mobile/Library/SMS/sms.db : 0x40C4E9 (Table: message, handle , chat, Size: 5992448 bytes)

 8
 9
     -*
     I
           +16l953013S1

            Yeah. I hear you
                                                                                                                                8110'2018 8:01 :50 PM(UTC-7)



          Sou-ce file: iPhonelvar/mobileJLibraly/SMS/sms.db : Ox40C335 (Table: message, chat, Size: 5992448 bytes)


10
11
     *B            +16193357971 +(619) 335-7971

                  So what that mean ? Are you going to be ready by tomorrow night ?
                                                                                                                                        8/10i20l8 8:08:41 PM(UTC-7)



                  Source file: iPhooeJvar/mobileJLibrary/SMS/sms.db : 0x400E23 (Table: message , handle, chat, Size: 5992448 bytes)


12
13
     *B            +16193357971 +(619) 335-7971

                  I need to know by tonight tho Be we might leave earlier
                  Source file: iPhooeJvar/mobile/Library/SMS/sms.db : 0x4007BF (Table: message, handle, chat, Size: 5992448 bytes)
                                                                                                                                        8110i2018 8:10:19 PM(UTC-7)




14
15
     *B            +16193357971 +(619) 335-7971

                  Tbh it ain't that hard really
                  Source file: iPhoneJvar/mobile/Ubrary/SMS/sms.db : 0x40E418 (Table: message, handle, chat, Size: 5992448 bytes)
                                                                                                                                       8110/2018 10: 11:11 PM(UTC.7)




16
17
     *B            +16193357971 +(619) 335-7971

                  You got my mind lost
                  Source file: iPhooeJvar/mobile/Ubrary/SMS/sms.db : 0x40E238 (Table: message, handle, chat, Size: 5992448 bytes)
                                                                                                                                       8/10/2018 10: 11:21 PM(UTC-7)




18
19
     *B            +16193357971 +(619) 335-797 1

                  And you need to reely Cuhz gotmme loocin dumb in these text
                                                                                                                                       8110/2018 t0:16:30 PM(UTC-7)



                  Source file: iPhooeJvar/mobile/UbrarylSMS/sms.db : 0x40FC46 (Table: message, handle, chat, Size: 5992448 bytes)


20
     *    +1619530t3S 1

          How I told u before it seem easy to you cause you ready, I'm not <;>
                                                                                                                               8/10/2018 10:1 8:33 PM(UTC-7)



21        Source file: iPhonelvar/mobilellibraly/SMS/sms.db : Ox40FA29 (Table: message, chat, Size: 5992448 bytes)


22
     *    + t 61953013S 1

          & shut up I was
                                                                                                                               8/10/2018 10:18:45 PM(UTC-7)



23        Source file: iPhonelvar/mobileJLibraly/SMS/sms.db : Ox40F7CE (Table: message, chat, Size: 5992448 bytes)


24
25
26
27
28
                                                                                   8
     Case 3:19-mj-02487-AGS Document 1 Filed 06/17/19 PageID.14 Page 14 of 19




 1

 2   *B       +16193357971 +(619) 335-7971

              Smh man CJ
                                                                                                                                 8110/201 8 10:19:39 PM(UTC-7)



             Source file: iPhone/var/mobile/Ubraryl SMS/sms.db: 0x40F60E (Table: message, handle, chat, Size: 5992448 bytes)
 3
 4   *B       +16193357971 +(619) 335-7971

              I'm just tryna show you how I move
                                                                                                                                 8110/2018 10:19:45 PM(UTC-7)



             Source file: iPhoneJvarlmobile/Ubrary/SMS/sms.db : 0x40F43A (Table: message, handle, chat, Size: 5992448 bytes)
 5
 6
     *B       +16193357971 +(619) 335-7971

              Show you a Iii bit
                                                                                                                                 8110/2018 10: 19:49 PM{UTC-7)



             Source file: iPhooe/varfmobile/Ubrary/SMS/sms.db : 0x40F250 (Table: message, handle, chat, Size: 5992448 bytes)
 7

 8
     *B       +161 93357971 +(619) 335-7971

             And let you see more
                                                                                                                                 8110/2018 10: 19:55 PM(UTC-7)



             Source file: iPhooe/varfmobile/Ubrary/SMS/sms.db : 0x410FE8 (Table: message, handle, chat, Size: 5992448 bytes)
 9
10
     *B       +16193357971 +(619) 335-7971

              You ain't letting me tho
                                                                                                                                 8110/2018 10:20:05 PM(UTC-7)



             Source file: iPhoneJvar/mobile/Ubrary/SMS/sms.db : 0x410E1 E (Table: message, handle, chat, Size : 5992448 bytes)

11
12
     *B       +16193357971 +(619) 335-7971                                                                                       8110/2018 10:20:31 PM(UTC-7)

              I ain't gon leave you broce if you ain't feeling it I told you lk for the both of us }'.OU gotta let me show you that tho
             Source file: iPhooe/varfmobile/Ubrary/SMS/sms.db : 0x410C48 (Table: message, handle, chat, Size: 5992448 bytes)

13
           19.      On August 11, 2018 at 2:38 PM, CARTER told MF-1 he was "Waiting for
14
     the homie bitch to pull up then we coming." At 6:20 PM the same day, Carter informed
15
     MF-1 that he was "pulling up."
16
17         20.      On August 12, 2018, Carter informed MF-1 to call the phone number 213-

18 948-7110 and stated "that's the homie bitch." After searching law enforcement databases,
19 TFO Fisher identified the phone number for the person referred to as "the homie bitch" in
20 the conversation with MF-1 as belonging to Marlicia Jackson ("JACKSON").
21         21.      From my training and experience, I am aware that pimps will sometimes rely
22 on a female associate, often herself a prostitute for the pimp, to manage the activities of
23   others prostituting for the pimp.                       Such female associates are commonly referred to as
24 "bottoms." Given that Carter wanted MF-1 to contact JACKSON and referred to her as
25 the "homie bitch," I believe JACKSON was functioning as his "bottom."
26         22.      According to his report, TFO Fisher searched for JACKSON's phone number
27
     in online platforms known to be hosts for commercial-sex advertising. He found it listed
28
                                                                              9
     Case 3:19-mj-02487-AGS Document 1 Filed 06/17/19 PageID.15 Page 15 of 19




 1 as the contact number for postings advertising commercial sex services located on the
 2 websites cityxguide.com, onebackpage.com, and las-vegas.skipthegames.com. I know
 3 from my training and experience that these websites are platforms for advertising
 4 prostitution. Within these advertisements, TFO Fisher saw photos of a woman with a
 5 distinct tattoo of a rose on her right upper chest. He also saw photos of a woman's face.
 6 He compared these photos to the photos of JACKSON obtained during law enforcement
 7 database searches and determined that the woman shown in the postings advertising
 8 commercial sex services was JACKSON. In the photos with JACKSON'S face, what
 9 appears to be the same rose tattoo is visible on her right upper chest. TFO Fisher also
10 found a publicly-viewable Facebook profile with the user name "Marlicia Jackson" which
11 contained one of the same photos used in the advertisements.
12         23.    TFO Fisher determined that several of the advertisements located on
13 cityxguide.com and onebackpage.com were posted on August 12 and August 14, 2018,
14 respectively, during the same time frame that Carter had discussed MF-1 traveling to Las
15 Vegas for the purpose of prostitution. During that time period (i.e., August 11, 2018
16 through August 14, 2018) ads were found for both MF-1 and JACKSON. Based on his
17 training and experience, TFO Fisher believes MF-1, CARTER, and JACKSON went from
18 Las Vegas to Los Angeles County (City of Los Angeles and Long Beach) and back to the
19 San Diego area for the purpose of prostitution.
20
           24.    Through my training, experience, and consultation with other law
21
     enforcement officers, I have learned that:
22
                  a.     Individuals involved m illicit commercial sex maintain records,
23
     including electronic files, related to their illicit business on cellular telephones, computers
24
     and computer servers hosting internet applications such as electronic mail (email) and
25
     personal social networking web pages;
26
27
28
                                                   10
     Case 3:19-mj-02487-AGS Document 1 Filed 06/17/19 PageID.16 Page 16 of 19




 1                b.    Individuals involved in illicit commercial sex often solicit clients
 2 through electronic advertisements and other media, such as Craigslist, MegaPersonals,
 3 Skipthegames, and other social media sites accessed on cellular telephones and computers;
 4                c.    Individuals involved in illicit commercial sex maintain records of
 5 correspondence relating to client contact information as well as travel and lodging
 6 arrangements involved in such illegal activity on cellular telephones and computers;
 7                d.    Individuals involved in illicit commercial sex maintain documents and
 8 files containing names of associates and/or coconspirators involved in prostitution on
 9 cellular telephones and computers;
1O                e.    Individuals involved m illicit commercial sex maintain financial
11 records, bank statements, money orders, money order receipts, and cash that are evidence
12 of payments made in conjunction with prostitution on cellular telephones and computers;
13                f.    Individuals involved in illicit commercial sex use social media sites like
14 Facebook to find clients and prostitutes. They use Facebook messaging applications to
15 communicate with prostitutes and customers to increase their mobility and coordinate illicit
16 activities. Individuals involved in illicit commercial sex will often use multiple social
17 media accounts in order to maintain contact with other pimps, prostitutes, complicit
18 businesses, and clients. These social media accounts contain electronic data concerning
19 instant messaging, electronic mail and social media addresses of co-conspirators and
20 clients, including contact information for co-conspirators and clients. Individuals involved
21   in illicit commercial sex also utilize social media to store and display, commonly known
22 as posting, photographs, videos, and text of themselves as well as other co-conspirators for
23 the purpose of electronic advertising and promotion of prostitution;
24         25.    Based upon my experience and training, consultation with other law
25 enforcement officers experienced in sex trafficking investigations, and all the facts and
26 opinions set forth in this affidavit, I know that individuals involved in sex trafficking often
27 use cell phones for all of the activities described in paragraph 23 in the hours, days and
28 weeks leading up to and following the provision of commercial sex services.
                                                  11
     Case 3:19-mj-02487-AGS Document 1 Filed 06/17/19 PageID.17 Page 17 of 19




 1         26.    Based on the facts above, there is reason to believe that CARTER used Target
 2 Phone 1 to communicate with MF-1 on Target Phone 2 and engage in commercial sex
 3 trafficking of MF-1 between the periods of August 1, 2018 up to and including August 31 ,
 4 2018, in connection with the aforementioned commercial sex acts. Additionally, given that
 5 people traditionally carry cellular phones on their persons and are rarely away from home
 6 without their cellular phones, I believe CARTER and MF-1 possessed their cellular devices
 7 as they traveled and met "johns" for commercial sex acts. I believe that evidence of this
 8 will be provided through the Target Data and will provide further corroboration of these
 9 events and details as provided by MF-1 in her initial statement to law enforcement.
10         27.    Further, in my training and experience, I have learned that T-Mobile is a
l l company that provides cellular telephone access to the general public. I also know that
12 providers of cellular telephone service have technical capabilities that allow them to collect
13 and generate information about the locations of the cellular telephones to which they
14 provide service, including cell-site data, also known as "tower/face information" or "cell
15 tower/sector records." Cell-site data identifies the "cell towers" (i.e., antenna towers
16 covering specific geographic areas) that received a radio signal from the cellular telephone
17 and, in some cases, the "sector" (i.e., faces of the towers) to which the telephone connected.
18 These towers are often a half-mile or more apart, even in urban areas, and can be 10 or
19 more miles apart in rural areas. Furthermore, the tower closest to a wireless device does
20 not necessarily serve every call made to or from that device. Accordingly, cell-site data
21 provides an approximate location of the cellular telephone but is typically less precise than
22 other types of location information, such as E-911 Phase II data or Global Positioning
23 Device ("GPS") data.
24
           28.    Based on my training and experience, I know that T-Mobile can collect cell-
25
     site data about Target Phone 1 and Target Phone 2. I also know that wireless providers
26
     such as T-Mobile typically collect and retain cell-site data pertaining to cellular phones to
27
28
                                                  12
     Case 3:19-mj-02487-AGS Document 1 Filed 06/17/19 PageID.18 Page 18 of 19




 1 which they provide service m their normal course of business m order to use this
 2 information for various business-related purposes.
 3         29.   Based on my training and experience, I know that wireless providers such as
 4 T-Mobile typically collect and retain information about their subscribers in their normal
 5 course of business. This information can include basic personal information about the
 6 subscriber, such as name and address, and the method(s) of payment (such as credit card

 7 account number) provided by the subscriber to pay for wireless telephone service. I also
 8 know that wireless providers such as T-Mobile typically collect and retain information
 9 about their subscribers' use of the wireless service, such as records about calls or other
1O communications sent or received by a particular phone and other transactional records, in

l l their normal course of business. In my training and experience, this information may
12 constitute evidence of the crimes under investigation because the information can be used
13 to identify the user or users of Target Phone 1 and Target Phone 2 and may assist in the
14 identification of co-conspirators and/or victims.
15
                                  AUTHORIZATION REQUESTS
16
            30. Based on the foregoing, I request that the Court issue the proposed search
17 .
     warrant, pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.
18
            31. Based upon my training and experience, consultation with other law
19
     enforcement officers experienced in extortion investigations, and all the facts and opinions
20
     set forth in this Affidavit, there is probable cause to believe that the Target Data to be
21
     seized, as set forth above and in Section I of Attachment B (incorporated herein), will be
22
     found in the location described in Attachment A (incorporated herein), and will contain
23
     evidence of 18 U.S.C §§1591, 2421 and 2422. Therefore, I respectfully request that the
24
     Court issue a warrant authorizing me, or another federal law enforcement agent, to order
25
     T-Mobile to search its corporate records for the Target Data and to order T-Mobile to
26
     deliver the Target Data listed in Section I of Attachment B.
27
28
                                                 13
     Case 3:19-mj-02487-AGS Document 1 Filed 06/17/19 PageID.19 Page 19 of 19




 1         32.   I further request that the Court order that all papers in support of this
 2 application, including the affidavit and search warrant, be sealed until further order of the
 3 Court. These documents discuss an ongoing criminal investigation that is neither public
 4 nor known to all of the targets of the investigation. Accordingly, there is good cause to
 5 seal these documents because their premature disclosure may seriously jeopardize that
 6 investigation, including by giving targets an opportunity to destroy or tamper with
 7 evidence, change patterns of behavior, notify confederates, and flee from prosecution.
 8         I swear the foregoing is true and correct to the best of my knowledge and belief.
 9
10
11
12                                              ~ R~ HICK
13                                              Special Agent, FBI

14
15
16
           Subscribed and sworn to before me this     I4~ay     of June 2019.

17
18
19                                              HONORABLE t;it,:eltt LupeE
                                                United States Magistrate Judge
20
                                                        ANDREW G.SCHOPLER
21                                                      U.S. MAGISTRATE JUDGE
22
23
24
25
26
27
28
                                                 14
